ORDER
PER CURIAM
Chakita Coburn (“Appellant”) appeals from the trial court’s grant of a motion to dismiss for failure to state her claims against Foster’s Services for Funerals and Ozella J. Foster-Robinson (“Respondents”) for interference with the right of sepulcher, emotional distress, misrepresentation, and breach of a professional duty. On appeal, Appellant argues she sufficiently stated claims, and the trial court, therefore, erred in dismissing Appellant’s claims.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).